Title: From James Madison to Henry Lee, 4 September 1824
From: Madison, James
To: Lee, Henry


        
          Montpellier Sepr. 4. 1824
        
        I have recd. Sir your letter of Aug:   with a copy of the Address reported by the Committee of a late Meeting at Fredericksburg, for which you will please to accept my thanks.
        I am not surprized at your purpose of adopting literature as your favorite object. It will always be found a source not only of rich enjoyment, but of public distinction & usefulness also where there is a union of talents with a taste for the pursuit. The Biographical branch which you have selected, tho’ not allowed the same grade with history, may embrace eno’ of the latter, to become of general importance, when the individual subjects have been so far connected with public transactions as to bring these within the purview of the Author: And I infer from the names to which you have pointed, and the period assigned for the task, that this has been a ruling consideration with you. It is certainly the only one that could have given attraction to my career of life.
        The friendly inducements to your request of such materials in relation to it as I might be able to furnish could not but have their due weight. But it is strictly true that with respect to those of a private stamp merely, I have preserved none, nor could my memory supply any, meriting a place in a biographical record.
        With respect to my participation in public transactions, whether those within my native State, or those of a national character, it will best be traced

in documents which the Press, with little exception, has laid before the Public. There are indeed on my files private correspondences & other papers which may throw a valuable light on subjects of public interest. But I have regarded these, if ever to be drawn from their confidential abode, as belonging to a posthumous period, posthumous as to others as well as to myself.
        I ought not perhaps to leave unnoticed an object, sometimes the principal if not the sole object of biography. I mean that of literary authorship. If any thing from my pen can fall under that title, it does not extend beyond a pamphlet or two, the source of which was not unknown, and a few anonymous minor articles which have probably past [sic] into oblivion.
        I must ask your excuse for the tardiness of this acknowledgment of your favor, which has happened not to be avoidable. With respects & friendly wishes.
        
          James Madison
        
      